
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.19


INSTRUMENT PREPARED BY,
KEVIN M. BRANDT, ESQ.
BUCHALTER, NEMER, FIELDS & YOUNGER
601 South Figueroa Street, Suite 2400
Los Angeles, California 90017

RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:
BANK OF AMERICA, N.A.
55 South Lake Avenue
Pasadena, California 91101
Attn: Business Credit
Account Executive

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FINANCING STATEMENT

THIS DOCUMENT TO BE RECORDED BOTH AS
A MORTGAGE AND FIXTURE FILING

THIS DOCUMENT SECURES OBLIGATIONS WHICH CONTAIN
PROVISIONS FOR A VARIABLE RATE OF INTEREST

THIS MORTGAGE SECURES AN INDEBTEDNESS
IN THE AGGREGATE AMOUNT OF $210,000,000
(CONSISTING OF A LOAN AND A GUARANTY)

THE STATE OF ILLINOIS   )         )   ss. COUNTY OF COOK   )    

    MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT and FIXTURE FINANCING
STATEMENT made this 28th day of November, 2001, between 3COM CORPORATION, a
Delaware corporation ("Mortgagor") having an office at 5400 Bayfront Plaza,
Santa Clara, California 95052, as mortgagor, and BANK OF AMERICA, N.A., as
agent, having an office at 55 South Lake Avenue, Pasadena, California 91101,
Attn: Business Credit Account Executive, as mortgagee. Initially capitalized
terms used but not defined herein shall have the meaning set forth in the Credit
Agreement (as such term is defined herein).

WITNESSETH

    WHEREAS, Mortgagor is the owner of the premises described in Exhibit A
attached hereto and made a part hereof; and

    NOW, WITNESSETH, that Mortgagor, for the purpose of securing indebtedness in
the principal amount of Two Hundred Ten Million Dollars ($210,000,000),
including, without limitation, (a) the payment of an indebtedness in the amount
of One Hundred Ninety-Five Million Dollars ($195,000,000), to be paid in
accordance with the terms and with interest as set forth in those certain
"Notes", as defined in the Credit Agreement, as hereinafter defined (hereinafter
referred to as the "Notes"), of even date herewith, made by Mortgagor to the
order of Lenders, as defined in the Credit Agreement, and all modifications,
extensions and/or renewals thereof, and (b) the payment and performance of all
indebtedness and obligations of Mortgagor arising under this Mortgage and other
documents executed by Mortgagor in connection herewith and (c) payment of any
money advanced by

1

--------------------------------------------------------------------------------

Bank of America, N.A., (Bank of America, N.A. and any successor agent appointed
pursuant to the Credit Agreement is hereinafter referred to as "Mortgagee") to
Mortgagor, or its successors, with interest thereon, evidenced by additional
notes (indicating that they are so secured) or by endorsement of the original
note, executed by Mortgagor or its successor, and (d) the payment and
performance of all indebtedness and obligations of Mortgagor arising under that
certain International Guaranty, as defined in the Credit Agreement, and all
modifications, extensions and/or renewals thereof, and (e) the payment and
performance of all indebtedness and obligations of Mortgagor arising under that
certain Credit Agreement of even date herewith to which Lenders, Mortgagor, and
Mortgagee are parties (the "Credit Agreement") including, without limitation
those contained in Article 12.7 therein, but expressly excluding Bank Products
from the secured obligations, and all modifications, extensions and/or renewals
thereof, and as, for and in consideration of the further sum of One Dollar
($1.00) into Mortgagor paid by Mortgagee at and before the sealing and delivery
hereof, the receipt whereof is hereby acknowledged, Mortgagor has granted,
mortgaged, transferred and assigned, and by these presents does grant, mortgage,
transfer and assign unto Mortgagee, all its estate, right, title and interest
in, to and under any and all of the property located in the City of Mt.
Prospect, County of Cook, State of Illinois, and more particularly described in
Exhibit A attached hereto and made a part hereof, including all easements,
rights, privileges, tenements, hereditaments and appurtenances thereunto
belonging or in anywise appertaining, and all of the estate, right, title,
interest, claim, demand, reversion or remainder whatsoever of Mortgagor therein
or thereto, either at law or in equity, in possession or expectancy, now or
hereafter acquired, including, without limitation, all and singular the ways,
waters, water courses, water rights and powers, liberties, privileges, sewers,
pipes, conduits, wires and other facilities furnishing utility or other services
to the property (collectively, the "Land");

    TOGETHER with all of the right, title and interest of Mortgagor in and to
all buildings, structures and improvements now or hereafter erected on the Land
including all plant equipment, apparatus, machinery and fixtures of every kind
and nature whatsoever now or hereafter located on or forming part of said
buildings, structures and improvements (collectively, the "Improvements"; the
Land and Improvements being hereinafter collectively referred to as the
"Premises");

    TOGETHER with all of the right, title and interest of Mortgagor in and to
the land lying in the bed of any street, road, highway or avenue in front of or
adjoining the Premises;

    TOGETHER with, subject to the terms and conditions below, any and all award
and awards heretofore made or hereafter to be made by any governmental
authorities to the present and all subsequent owners of the Premises which may
be made with respect to the Premises as a result of the return of excess taxes
paid on the Mortgaged Property (as defined below), the exercise of the right of
eminent domain, the alteration of the grade of any street or any other injury to
or decrease of value of the Premises, which said award or awards are hereby
assigned to Mortgagee and Mortgagee, at its option, is hereby authorized,
directed and empowered to collect and receive the proceeds of any such award or
awards from the authorities making the same and to give proper receipts and
acquittances therefor, and to apply the same as hereinafter provided; and,
subject to the terms and conditions below, Mortgagor hereby covenants and agrees
to and with Mortgagee, upon request by Mortgagee, to make, execute and deliver,
at Mortgagor's expense, any and all assignments and other instruments sufficient
for the purpose of assigning the aforesaid award or awards to Mortgagee free,
clear and discharged of any and all encumbrances of any kind or nature
whatsoever;

    TOGETHER with all goods, equipment, machinery, furniture, furnishings,
fixtures, appliances, inventory, building materials, chattels and articles of
personal property as more particularly described in that certain Security
Agreement of even date herewith, by and between Mortgagor and Mortgagee, as
agent for Lenders (other than any of the forgoing personal property which is or
at any time has become Hazardous Substances, as defined in the Credit
Agreement), including any interest therein, now or at any time hereafter affixed
to, attached to, or used in any way in connection with or to be incorporated at
any time into the Premises, or placed on any part thereof whether or not
attached or

2

--------------------------------------------------------------------------------

incorporated to the premises thereto, together with any and all replacements
thereof, appertaining and adapted to the complete and compatible use, enjoyment,
occupancy, operation or improvement of the Premises (collectively, the
"Chattels");

    TOGETHER with leases of the Premises or the Chattels or any part thereof now
or hereafter entered into and all right, title and interest of Mortgagor
thereunder, including, without limitation, cash or securities deposited
thereunder to secure performance by the lessees of their obligations thereunder
(whether such cash or securities are to be held until the expiration of the
terms of such leases or applied to one or more of the installments of rent
coming due immediately prior to the expiration of such terms) and, subject to
the terms and conditions below, all rights to all insurance proceeds and
unearned premiums arising from or relating to the Premises and all other rights
and easements of Mortgagor now or hereafter existing pertaining to the use and
enjoyment of the Premises and all right, title and interest of Mortgagor in and
to all declarations of covenants, conditions and restrictions as may affect or
otherwise relate to the Premises;

    TOGETHER with all sales agreements, deposit receipts, escrow agreements and
other ancillary documents and agreements entered into with respect to the sale
to any purchasers of any part of the Premises, and all deposits and other
proceeds thereof;

    TOGETHER with all permits, plans, licenses, specifications, subdivision
rights, tentative tract maps, final tract maps, security interests, contracts,
contract rights or other rights as may affect or otherwise relate to the
Premises;

    TOGETHER with all rights of Mortgagor in or to any fund, program or trust
monies and any reimbursement therefrom directly or indirectly established,
maintained or administered by any governmental authority or any other individual
or entity which is designed to or has the effect of providing funds (whether
directly or indirectly or as reimbursement) for the repair or replacement of
storage tanks (whether above or below ground) located on the Premises or the
remediation or cleanup of any spill, leakage or contamination from any such tank
or resulting from the ownership, use or maintenance of any such tank or to
compensate third parties for any personal injury or property damage;

    TOGETHER with all rents, issues, profits, revenues, income and other
benefits to which Mortgagor may now or hereafter be entitled from the Premises
or the Chattels (which Premises, titles, interests, awards, Chattels, easements,
rents, income, benefits, ways, waters, rights, powers, liberties, privileges,
utilities, tenements, hereditaments, appurtenances, reversions, remainders,
rents, issues, profits, estate, property, possession, claims and demands, are
hereinafter collectively referred to as the "Mortgaged Property");

    TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee, its successors
and assigns forever.

ARTICLE I

    And Mortgagor further covenants with Mortgagee as follows:

    SECTION 1.01  Mortgagor has title to an indefeasible fee estate in the
Premises subject to no lien, charge, or encumbrance except Permitted Liens and
such other liens, charges or encumbrances as may be disclosed as exceptions in
any policy of title insurance issued to and accepted by Mortgagee insuring this
Mortgage; that it owns the Chattels free and clear of liens and claims except
Permitted Liens; that this Mortgage is and will remain a valid and enforceable
first and prior lien on the Mortgaged Property subject only to the exceptions
referred to above. Until the obligations secured by this Mortgage have been paid
or satisfied, Mortgagor will forever preserve, warrant and defend the same unto
Mortgagee, and will forever preserve, warrant and defend the validity and
priority of the lien hereof against the claims of all persons and parties
whomsoever.

3

--------------------------------------------------------------------------------

    SECTION 1.02  Intentionally Deleted.

    SECTION 1.03  Intentionally Deleted.

    SECTION 1.04  Intentionally Deleted.

    SECTION 1.05  All right, title and interest of Mortgagor in and to all
extensions, improvements, betterments, renewals, substitutes and replacements
of, and all additions and appurtenances to, the Mortgaged Property, hereafter
acquired by, or released to, or constructed, assembled or placed by Mortgagor on
the Premises, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
grant, conveyance, assignment or other act by Mortgagor, shall become subject to
the first and prior lien and security interest of this Mortgage as fully and
completely, and with the same effect, as though now owned by Mortgagor and
specifically described in the granting clause hereof.

    SECTION 1.06  Mortgagor will pay from time to time when the same shall
become due, all lawful claims and demands for payment made by mechanics,
materialmen, laborers, and others which, if unpaid, might result in, or permit
the creation of, a lien on the Mortgaged Property or any part thereof, or on the
revenues, rents, issues, income and profits arising therefrom and in general
will do or cause to be done everything necessary so that the lien and security
interest hereof shall be fully preserved, at the cost of Mortgagor, without
expense to Mortgagee.

    SECTION 1.07  In the event of the passage, after the date of this Mortgage,
of any law of the State of Illinois deducting from the value of the Mortgaged
Property for the purpose of taxing the amount of any lien thereon, or changing
in any way the laws now in force for the taxation of mortgages, or debts secured
thereby, for state or local purposes, or the manner of operation of any such
taxes so as to adversely affect the interest of Mortgagee, then and in such
event, Mortgagor shall bear and pay the full amount of such taxes, provided that
if for any reason payment by Mortgagor of any such new or additional taxes would
be unlawful or if the payment thereof would constitute usury or render the
Notes, the Credit Agreement, or the indebtedness secured hereby wholly or
partially usurious under any of the terms or provisions of the Notes, the Credit
Agreement, or this Mortgage, or otherwise, Mortgagee may, at its option, upon
thirty (30) days' written notice to Mortgagor, pay that amount or portion of
such taxes as renders the Notes, the Credit Agreement, or the indebtedness
secured hereby unlawful or usurious, in which event Mortgagor shall concurrently
therewith pay the remaining lawful non-usurious portion or balance of said
taxes.

    SECTION 1.08  Except to the extent permitted under the Credit Agreement,
Mortgagor will not further encumber, sell, convey or transfer any interest in,
or any part of, the Mortgaged Property without the prior written consent of
Mortgagee.

    SECTION 1.09  Notwithstanding Section 1.08 to the contrary, Mortgagor shall
have the right to enter into leases of the Premises provided such leases are
subordinate to this mortgage.

    SECTION 1.10  Mortgagor shall comply (so that such compliance will not cause
a Material Adverse Effect on the Mortgaged Property) with all applicable
restrictive covenants, zoning and subdivision ordinances and building codes, all
health and environmental laws and regulations and all other applicable laws,
rules, regulations, requirements, directions, orders and notices of violations
issued by any governmental agency, body or officer relating to or affecting the
Premises or the business or activity being conducted thereon whether by
Mortgagor or by any occupant thereof.

    SECTION 1.11  If Mortgagor shall fail to perform any of the covenants
contained herein on its part to be performed, and if such failure shall continue
for more than thirty (30) days after written notice to Mortgagor (or if such
failure cannot reasonably be cured within thirty (30) days, such longer time as
is reasonably needed to effect such cure, provided Mortgagor is diligently
attempting to

4

--------------------------------------------------------------------------------

effectuate such cure), Mortgagee may, but shall not be required to, make
advances to perform the same, or cause the same to be performed, on Mortgagor's
behalf, and all sums so advanced shall bear interest, from and after the date
advanced until repaid, at the lower of (i) the maximum rate permitted by law or
(ii) the default rate set forth in the Credit Agreement, shall be a lien upon
the Mortgaged Property and shall, at Mortgagee's option, be added to the
indebtedness secured hereby. Mortgagor will repay within two (2) Business Days
after written request by Mortgagee, all sums so advanced on its behalf with
interest at the rate herein set forth. This Section 1.11 shall not be construed
as preventing any failure by Mortgagor in the observance of any covenant
contained in this Mortgage from constituting an Event of Default hereunder.

    SECTION 1.12  Mortgagor will not commit any waste at or with respect to the
Mortgaged Property nor will Mortgagor do or fail to do anything which will in
any way materially increase the risk of fire or other hazard to the Premises,
Improvements or Chattels or to any part thereof.

    SECTION 1.13  Mortgagor will immediately notify Mortgagee of the institution
of any proceeding for the condemnation or taking by eminent domain of the
Mortgaged Property, or any portion thereof. Mortgagee may participate in any
such proceeding and Mortgagor from time to time will deliver to Mortgagee all
instruments requested by it to permit such participation. In the event of such
condemnation proceedings, or a conveyance in lieu of such taking, subject to the
terms and conditions below, the award or compensation payable shall be paid to
Mortgagee and thereafter disbursed and applied in accordance with
Section 7.6(ii) of the Credit Agreement. Mortgagee shall be under no obligation
to question the amount of any such award or compensation and may accept the same
in the amount in which the same shall be paid, but shall have no right to bind
Mortgagor or to make settlement of Mortgagor's claim. In any such condemnation
proceedings the Mortgagee may be represented by counsel selected by Mortgagee.
Notwithstanding the foregoing or provisions of the Credit Agreement to the
contrary, in the event of any proceeding for the condemnation or taking by
eminent domain (or any sale in lieu thereof) of any portion of the Mortgaged
Property having a value of less than One Million Dollars ($1,000,000), Mortgagor
shall have the sole and exclusive right to control the contest or settlement of
such proceedings or claim related thereto. In such event, the entire amount of
the proceeds or any taking or sale in lieu thereof shall be paid to Mortgagor.
Furthermore, notwithstanding the foregoing, the proceeds of any taking or sale
in lieu thereof shall first be made available to Mortgagor to fund restoration
of the remaining portion of the Mortgaged Property, but only to the extent that
Mortgagee shall receive a first perfected security interest in any such
additional items acquired by Mortgagor, before any proceeds are applied to the
repayment of the Notes or other Secured Obligations.

    SECTION 1.14  The assignment of rents, income and other benefits
(collectively, "rents") contained in the granting clause of this Mortgage shall
be fully operative without any further action on the part of Mortgagor or
Mortgagee and specifically Mortgagee shall be entitled, at its option, to all
rents from the Mortgaged Property whether or not Mortgagee takes possession of
the Mortgaged Property. Mortgagor shall at all times direct that all rents from
the Mortgaged Property be deposited in the Payment Account established at the
Clearing Bank pursuant to a Blocked Account Agreement, and the disposition of
such rents governed accordingly. Mortgagor hereby further grants to Mortgagee
the right (i) to dispossess by the usual summary proceedings any tenant
defaulting in the payment thereof to Mortgagee, (ii) to let the Mortgaged
Property or any part thereof, and (iii) to apply the rents, after payment of all
necessary charges and expenses, on account of the indebtedness and other sums
secured hereby. Such assignment and grant shall continue in effect until the
indebtedness and other sums secured hereby are paid, the execution of this
Mortgage constituting and evidencing the irrevocable consent of Mortgagor to the
entry upon and taking possession of the Mortgaged Property by Mortgagee pursuant
to such grant, whether or not sale or foreclosure has been instituted. Neither
the exercise of any rights under this Section by Mortgagee nor the application
of the rents to the indebtedness and other sums secured hereby, shall cure or
waive any Event of Default, or notice of default hereunder or invalidate any act
done pursuant hereto, but shall be cumulative of all other rights and remedies.

5

--------------------------------------------------------------------------------



    The foregoing provisions hereof shall constitute an absolute and present
assignment of the rents from the Mortgaged Property, subject, however, to the
conditional permission given to Mortgagor to collect and use the rents until the
occurrence of an Event of Default at which time such conditional permission
shall automatically terminate; and the existence or exercise of such right of
Mortgagor shall not operate to subordinate this assignment, in whole or in part,
to any subsequent assignment by Mortgagor permitted under the provisions of this
Mortgage, and any such subsequent assignment by Mortgagor shall be subject to
the rights of Mortgagee hereunder.

    SECTION 1.15  (a) Mortgagor will not (i) execute an assignment of the rents
or any part thereof from the Mortgaged Property unless such assignment shall
provide that it is subject and subordinate to the assignment contained in this
Mortgage, and any additional or subsequent assignment executed pursuant hereto,
or (ii) except where the lessee is in default thereunder, terminate or consent
to the cancellation or surrender of any lease of the Mortgaged Property (where
the annual gross rent equals or exceeds $500,000) or of any part thereof, now
existing or hereafter to be made or (iii) modify any such lease (where the
annual gross rent equals or exceeds $500,000) or give consent to any assignment
or subletting without Mortgagee's prior written consent, or (iv) accept
prepayments of any installments of rent or additional rent to become due under
such leases (where the annual gross rent equals or exceeds $500,000), except
prepayments for a period less than thirty (30) days in advance of the date when
due or prepayments in the nature of security for the performance of the lessee's
obligations thereunder, or (v) in any other manner materially impair the value
of the Mortgaged Property or the security of Mortgagee for the payment of the
indebtedness secured hereby.

    (b) Mortgagor will not execute any lease of all or a substantial portion of
the Mortgaged Property except for actual occupancy by the lessee thereunder, and
will at all times promptly and faithfully perform, or cause to be performed, all
of the covenants, conditions and agreements contained in all leases of the
Mortgaged Property now or hereafter existing, on the part of the lessor
thereunder to be kept and performed. If any such lease provides for the giving
by the lessee of certificates with respect to the status of such leases,
Mortgagor shall exercise its right to request such certificates within five
(5) days of any written request therefor by Mortgagee.

    (c) Mortgagor shall furnish to Mortgagee, within fifteen (15) days after a
written request by Mortgagee to do so, a written statement containing the names
of all lessees for the Mortgaged Property, the terms of their respective leases,
the spaces occupied, the rentals paid and any security therefor.

    (d) Mortgagor shall, from time to time upon written request of Mortgagee,
specifically assign to Mortgagee as additional security hereunder, by an
instrument in writing in such form as may be reasonably approved by Mortgagee,
all right, title and interest of Mortgagor in and to any and all leases now or
hereafter on or affecting the Mortgaged Property, subject to the conditional
permission hereinabove given to Mortgagor to collect the rentals under any such
lease. Mortgagor shall also execute and deliver to Mortgagee any notification,
financing statement or other document reasonably required by Mortgagee to
perfect the foregoing assignment as to any such lease.

    SECTION 1.16  Each lease of the Mortgaged Property or of any part thereof
entered into after the date hereof shall provide that, in the event of the
enforcement by Mortgagee of the remedies provided for by law or by this
Mortgage, any person succeeding to the interest of Mortgagor as a result of such
enforcement shall not be bound by any payment of rent or additional rent for
more than one (1) month in advance, provided, however, that nothing herein set
forth shall affect or impair the rights of Mortgagee to terminate any one or
more of such leases in connection with the exercise of Mortgagee's remedies
hereunder.

    SECTION 1.17  Intentionally Deleted.

6

--------------------------------------------------------------------------------


ARTICLE II

EVENTS OF DEFAULT AND REMEDIES


    SECTION 2.01  An "Event of Default" under the Credit Agreement shall
constitute an event of default ("Event of Default") hereunder. As used herein,
the term "event of default" or "default", as the context so indicates, means an
Event of Default as defined in the immediately preceding sentence of this
Section 2.01.

    Upon the occurrence of an Event of Default, and in every such case:

    I. Mortgagee personally, or by its agents or attorneys may enter into and
upon all or any part of the Mortgaged Property, and each and every part thereof,
and may exclude the party owning the possessory interest in same, its agents and
servants wholly therefrom; and having and holding the same, may use, operate,
manage and control the Mortgaged Property for any lawful purpose and conduct the
business thereof, either personally or by its superintendents, managers, agents,
servants, attorneys or receivers; and upon every such entry, Mortgagee, at the
expense of Mortgagor, from time to time, either by purchase, repairs or
construction, may maintain and restore the Mortgaged Property, whereof it shall
become possessed as aforesaid, may complete the construction of any portion of
the Improvements and in the course of such completion may make such reasonable
changes in the contemplated Improvements as it may deem necessary; may insure or
reinsure the same as provided in the Credit Agreement, and likewise, from time
to time, at the expense of Mortgagor, Mortgagee may make all necessary or proper
repairs, renewals, replacements, and alterations to the Mortgaged Property or
any part thereof and thereon as it may deem advisable; and in every such case
Mortgagee shall have the right to manage and operate the Mortgaged Property,
possessed as aforesaid, and to carry on the business thereof and exercise all
rights and powers of the party owning such property with respect thereto either
in the name of such party or otherwise as it shall deem best; and Mortgagee
shall be entitled to collect and receive all earnings, revenues, rents, issues,
profits and income of the Mortgaged Property and every part thereof; and after
deducting the expenses of conducting the business thereof and of all
maintenance, repairs, replacements, alterations, additions, betterments and
improvements and all payments which may be made for taxes, assessments,
insurance, in payment of any prior mortgage and prior or other proper charges
upon the Mortgaged Property or any part thereof, as well as just and reasonable
compensation of Mortgagee for the services of Mortgagee and for all attorneys,
counsel, agents, clerks, servants and other employees by it properly engaged and
employed, Mortgagee shall apply the moneys arising as aforesaid in accordance
with Section 3.8 of the Credit Agreement.

    II. Mortgagee, with or without entry, personally or by its agents or
attorneys, insofar as applicable, may:

    (1) sell the Mortgaged Property to the extent permitted and pursuant to the
procedures provided by law, and all estate, right, title and interest, claim and
demand therein, and right of redemption thereof, at one or more sales as a
single parcel or as more than one parcel, at such time and place, upon such
terms, and in such order and after such notice thereof as may be required or
permitted by law; or

    (2) institute proceedings for the complete or partial foreclosure of this
Mortgage; or

    (3) take such steps to protect and enforce its rights or enforce its
remedies, whether by action, suit or proceeding at law or in equity, whether for
damages or for the specific performance of any covenant, condition or agreement
in the Notes, Credit Agreement or in this Mortgage, or in aid of the execution
of any power herein granted or for any foreclosure hereunder, or for the
enforcement of any other appropriate legal or equitable remedy or otherwise as
Mortgagee shall elect; or

7

--------------------------------------------------------------------------------

    (4) without limitation of the foregoing, as an alternative to the right of
foreclosure for the full indebtedness evidenced by the Notes and the Credit
Agreement and any other Mortgagor's liabilities, after acceleration thereof,
Mortgagee shall have the right to institute partial foreclosure proceedings with
respect to the portion of Mortgagor's liabilities so in default, as if under a
full foreclosure, and without declaring all of Mortgagor's liabilities to be
immediately due and payable (such proceedings being referred to herein as
"partial foreclosure"), and provided that, if Mortgagee has not elected to
accelerate all of Mortgagor's liabilities and a foreclosure sale is made because
of default in payment of only a part of Mortgagor's liabilities, such sale may
be made subject to the continuing lien of this Mortgage for the unmatured part
of Mortgagor's liabilities. Any sale pursuant to a partial foreclosure, if so
made, shall not in any manner affect the unmatured portion of Mortgagor's
liabilities, but as to such unmatured portion, this Mortgage and the lien
thereof shall remain in full force and effect just as though no foreclosure sale
had been made. Notwithstanding the filing of any partial foreclosure or entry of
a decree of sale therein, Mortgagee may elect, at any time prior to a
foreclosure sale pursuant to such decree, to discontinue such partial
foreclosure and to accelerate Mortgagor's liabilities by reason of any Event of
Default upon which such partial foreclosure was predicated or by reason of any
other defaults, and proceed with full foreclosure proceedings. Mortgagee may
proceed with one or more partial foreclosures without exhausting its right to
proceed with a full or partial foreclosure sale for any unmatured portion of
Mortgagor's liabilities, it being the purpose to permit, from time to time a
partial foreclosure sale for any unmatured portion of Mortgagor's liabilities
without exhausting the power to foreclose and to sell the Mortgaged Property
pursuant to any partial foreclosure in respect of any other portion of
Mortgagor's liabilities, whether matured at the time or subsequently maturing,
and without exhausting at any time the right of acceleration and the right to
proceed with a full foreclosure.

    III. On and after the occurrence of an Event of Default, Mortgagor shall pay
all rents, issues and profits thereafter received by Mortgagor from the
Mortgaged Property to Mortgagee and to the extent not paid shall hold such
amounts as trust funds for the benefit of Mortgagee and such rents, issues and
profits shall be deemed "cash collateral" of Mortgagee under 11 U.S.C., as
amended.

    SECTION 2.02  (a) Mortgagee may adjourn from time to time, as permitted by
law, any sale to be made by it under or by virtue of this Mortgage by
announcement at any time and place appointed for such sale or for such adjourned
sale or sales; and Mortgagee, without further notice or publication, except as
otherwise provided by any applicable provision of law, may make such sale at the
time and place to which the same shall be so adjourned.

    (b) Upon the completion of any sale or sales made by Mortgagee under or by
virtue of this Mortgage, Mortgagee, or an officer of any court empowered to do
so, shall execute and deliver to the accepted purchaser or purchasers a good and
sufficient deed and such other instrument, or instruments, as may be necessary
to convey, assign and transfer all estate, right, title and interest in and to
the Mortgaged Property and rights sold, but without any covenant or warranty,
express or implied, and without any representation, express or implied, as to
the existence, or lack thereof, of Hazardous Substances on the Mortgaged
Property. Mortgagee is hereby irrevocably appointed the true and lawful attorney
of Mortgagor in its name and stead, to make all necessary conveyances,
assignments, transfers and deliveries of the Mortgaged Property and rights so
sold and for that purpose Mortgagee may execute all necessary instruments of
conveyance, assignment and transfer, and may substitute one or more persons with
like power, Mortgagor hereby ratifying and confirming all that its said attorney
or such substitute or substitutes shall lawfully do by virtue hereof.
Nevertheless, Mortgagor if so requested by Mortgagee shall ratify and confirm
any such sale or sales by executing and delivering to Mortgagee or to such
purchaser or purchasers all such instruments as may be advisable, in the
judgment of Mortgagee, for the purpose, and as may be designated in such
request. The receipt of Mortgagee of the Loan Documents, or of the court

8

--------------------------------------------------------------------------------

officer conducting any such sale, for the purchase money paid at any such sale
shall be a sufficient discharge therefor to any purchaser of the Mortgaged
Property, or any part thereof, sold as aforesaid; and no such purchaser or his
representatives, grantees or assigns, after paying such purchase money and
receiving such a receipt, shall be bound to see to the application of such
purchase money upon or for the purpose of this Mortgage or the Notes or Credit
Agreement, or shall be answerable in any manner whatsoever for any loss,
misapplication or non-application of any such purchase money or any part
thereof, nor shall any such purchaser be bound to inquire as to the necessity or
expediency of any such sale. Any such sale or sales made under or by virtue of
this Mortgage (whether made under or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale) shall operate to divest all the
estate, right, title, interest, claim and demand whatsoever, whether at law or
in equity, of Mortgagor in and to the Mortgaged Property so sold, and shall be a
perpetual bar both at law and in equity against Mortgagor and against any and
all persons claiming or who may claim the same, or any part thereof from,
through or under Mortgagor.

    (c) The purchase money proceeds or avails of any sale made under or by
virtue of this Mortgage, together with any other sums which then may be held by
Mortgagee under this Mortgage, shall be applied in accordance with Section 3.8
of the Credit Agreement.

    (d) In the event of a sale of the Mortgaged Property, or any part thereof,
and the execution of a deed or deeds therefor, the recitals therein of any
matters or facts shall be conclusive proof of the truthfulness thereof and of
the fact that said sale was regularly and validly made in accordance with all
requirements of the laws of the State of Illinois and of this Mortgage; and any
such deed or deeds, with such recitals therein, shall be effectual and
conclusive against Mortgagor and all other persons; and the receipt for the
purchase money recited or contained in any deed executed to the purchaser as
aforesaid shall be sufficient discharge to such purchaser from all obligations
to see to the proper application of the purchase money according to the trusts
aforesaid.

    (e) Upon any sale made under or by virtue of this Mortgage, whether made by
virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, Mortgagee may bid for and acquire the Mortgaged Property or any part
thereof and in lieu of paying cash therefor may make settlement for the purchase
price by crediting upon the indebtedness secured hereby, the net sales price
after deducting therefrom the expenses of the sale and the costs of the action
and any other sums which Mortgagee is authorized to deduct under this Mortgage.
Mortgagee, upon so acquiring the Mortgaged Property, or any part thereof, shall
be entitled to hold, lease, rent, operate, manage and sell the same in any
manner provided by applicable laws.

    (f)  In the event of any sale made under or by virtue of this Mortgage
(whether made by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale), the indebtedness secured hereby if not previously due and
payable, and all other sums required to be paid by Mortgagor pursuant to this
Mortgage, immediately thereupon shall, anything in the Notes, the Credit
Agreement or in this Mortgage to the contrary notwithstanding, become due and
payable.

    SECTION 2.03  (a) Upon the occurrence of an Event of Default then, upon
written demand of Mortgagee, Mortgagor will pay to Mortgagee the entire
indebtedness secured hereby, and after the happening of said Event of Default
will also pay to Mortgagee interest at the default rate set forth in the Credit
Agreement, and also pay all other sums required to be paid by Mortgagor pursuant
to any provision of this Mortgage, and in addition thereto such further amount
as shall be sufficient to cover the costs and expenses of collection incurred by
Mortgagee hereunder including reasonable compensation to Mortgagee, its agents,
attorneys and counsel (including, but not limited to, fees and costs pursuant to
11 U.S.C.). In the event Mortgagor shall fail forthwith to pay such amounts upon
such demand, Mortgagee, in its own name, shall be entitled and empowered to
institute any action or proceedings at law or in equity for the collection of
the amounts so due and unpaid, and may prosecute

9

--------------------------------------------------------------------------------

any such action or proceedings to judgment or final decree, and may enforce any
such judgment or final decree against Mortgagor and collect, out of the property
of Mortgagor wherever situated, as well as out of the Mortgaged Property, in the
manner provided by law, the moneys adjudged or decreed to be payable.

    (b) Mortgagee shall, if permitted by law, be entitled to recover judgment as
aforesaid either before or after or during the pendency of any proceedings for
the foreclosure of the lien and provisions of this Mortgage. The right of
Mortgagee to recover such judgment shall not be affected by any entry or sale
hereunder, or by the exercise of any other right, power or remedy for the
enforcement of the provisions of this Mortgage, or the foreclosure of the lien
hereof. In the event of a sale of the Mortgaged Property, and of the application
of the proceeds of sale to the payment of the indebtedness secured hereby,
Mortgagee shall be entitled to enforce payment of, and to receive the entire
indebtedness secured hereby and to enforce payment of all charges, payments and
costs due under this Mortgage, and shall be entitled to recover judgment for any
sums due under the Notes, the Credit Agreement or this Mortgage remaining
unpaid, with interest at the default rate set forth in the Credit Agreement. In
case there shall be pending proceedings for the bankruptcy or liquidation of
assets or for the reorganization of Mortgagor under the Federal bankruptcy laws
or any other applicable law, or in case a receiver or mortgagee shall have been
appointed for the property of Mortgagor or in case of any other similar judicial
proceedings relative to Mortgagor, or to the creditors or property of Mortgagor,
Mortgagee shall be entitled and empowered to prove against Mortgagor the whole
amount of the indebtedness secured hereby to the full amount thereof, and all
other payments, charges and costs due under this Mortgage, without deducting
therefrom any proceeds obtained from the sale of the whole or any part of the
Mortgaged Property, provided, however, that in no event shall Mortgagee receive
from the aggregate amount of the proceeds of the sale of the Mortgaged Property
and the distribution from the estate of Mortgagor an amount greater than the
entire amount secured hereby and such other payments, charges and costs.

    (c) No recovery of any judgment by Mortgagee and no levy of an execution
under any judgment upon the Mortgaged Property or upon any other property of
Mortgagor shall affect in any manner or to any extent, the lien of this Mortgage
upon the Mortgaged Property or any part thereof, or any liens, rights, powers or
remedies of Mortgagee hereunder, but such liens, rights powers and remedies of
Mortgagee shall continue unimpaired as before.

    (d) Any moneys thus collected by Mortgagee under this Section 2.03 shall be
applied by Mortgagee in accordance with the provisions of subsection 2.02(c).

    SECTION 2.04  After the occurrence of any Event of Default by Mortgagor
under this Mortgage and immediately upon the commencement of any action, suit or
other legal proceeding by Mortgagee to obtain judgment for the indebtedness
secured hereby and other sums required to be paid by Mortgagor pursuant to any
provisions of this Mortgage, or of any other nature in aid of the enforcement of
the Notes, Credit Agreement or this Mortgage, Mortgagor waives trial by jury and
will enter its voluntary appearance in such action, suit or proceeding. Further,
Mortgagor hereby consents to the appointment of a receiver or receivers of the
Mortgaged Property or a mortgagee in possession, as mortgagee elects, and of all
the earnings, revenues, rents, issues, profits and income thereof. After the
occurrence of any Event of Default or upon the commencement of any proceedings
to foreclose this Mortgage or to enforce the specific performance hereof or in
aid thereof or upon the commencement of any other judicial proceeding to enforce
any right of Mortgagee hereunder, Mortgagee shall be entitled, as a matter of
right, if it shall so elect, without the giving of notice to any other party and
without regard to the adequacy or inadequacy of any security for the
indebtedness

10

--------------------------------------------------------------------------------

secured hereby, forthwith either before or after declaring the entire
indebtedness secured hereby to be due and payable:

    (i)  To the appointment of such a receiver or receivers or to the
appointment of Mortgagee as mortgagee in possession (without the necessity of
Mortgagee posting a bond). Such receiver, or Mortgagee or its employees, may
enter upon, possess, manage, operate, dispose of, and contract to dispose of the
Mortgaged Property or any part thereof; take custody of all accounts; negotiate
with governmental authorities with respect to the Mortgaged Property's
environmental compliance and remedial measures; take any action necessary to
enforce compliance with any Act, including but not limited to spending rents to
abate the problem; make, terminate, enforce or modify leases of the Mortgaged
Property upon such terms and conditions as Mortgagee deems proper; contract for
goods and services, hire agents, employees, and counsel, make repairs,
alterations, and improvements to the Mortgaged Property necessary, in
Mortgagee's judgment, to protect or enhance the security hereof; incur the risks
and obligations ordinarily incurred by owners of property (without any personal
obligation on the part of the receiver); and/or take any and all other actions
which may be necessary or desirable to comply with Mortgagor's obligations
hereunder and under the Notes and Credit Agreement. All sums realized by
Mortgagee under this subparagraph, less all costs and expenses incurred by it
under this subparagraph, including attorneys' fees, and less such sums as
Mortgagee deems appropriate as a reserve to meet future expenses under the
subparagraph, shall be applied on any indebtedness secured hereby as provided in
Section 3.8 of the Credit Agreement. Neither application of said sums to said
indebtedness, nor any other action taken by Mortgagee under this subparagraph
shall cure or waive any Event of Default or notice of default hereunder, or
nullify the effect of any such notice of default. Mortgagee, or any employee or
agent of Mortgagee, or a receiver may take any action or proceeding hereunder
without regard to (a) the adequacy of the security for the indebtedness secured
hereunder, (b) the existence of a declaration that the indebtedness secured
hereby has been declared immediately due and payable, or (c) the filing or
serving of a notice of default. Mortgagee shall be liable to account only for
such rents, income and other benefits actually received by Mortgagee, whether
received pursuant to this Section 2.04 or otherwise. Notwithstanding the
appointment of any receiver or other custodian, Mortgagee shall be entitled as
pledgee to the possession and control of any cash, deposits or instruments at
the time held by, or payable or deliverable under the terms of this Mortgage to
Mortgagee.

    (ii) With or without notice, and without releasing Mortgagor from any
obligation hereunder, to cure any Event of Default of Mortgagor and, in
connection therewith, Mortgagee or its agents, acting by themselves as mortgagee
in possession or through a receiver, may enter upon the Mortgaged Property or
any part thereof and perform such acts and things as Mortgagee deems necessary
or desirable to inspect, investigate, assess, and protect the security hereof,
including without limitation of any of its other rights: (a) to obtain a court
order to enforce Mortgagee's right to enter and inspect the Mortgaged Property
to which the decision of Mortgagee as to whether there exists a release or
threatened release of a Hazardous Substances onto the Mortgaged Property shall
be deemed reasonable and conclusive as between the parties hereto; and (b) to
have a receiver appointed to enforce Mortgagee's right to enter and inspect the
Mortgaged Property for Hazardous Substances. In connection with Mortgagee's
exercise of its rights under this Section 2.04, all costs and expenses incurred
by Mortgagee with respect to the audits, tests, inspections, and examinations
which Mortgagee or its agents or employees may conduct, including the fees of
the engineers, laboratories, contractors, consultants, and attorneys, shall be
paid by Mortgagor. All costs and expenses incurred by Mortgagee pursuant to this
subparagraph (including without limitation court costs, consultant fees and
attorneys' fees, whether incurred in litigation or not and whether before or
after judgment) shall bear interest at the default rate set forth in the Credit
Agreement from the date they are incurred until said sums have been paid.

11

--------------------------------------------------------------------------------

    (iii) To seek a judgment that Mortgagor has breached its covenants,
representations and/or warranties with respect to the environmental matters set
forth in the Credit Agreement, by commencing and maintaining an action or
actions in any court of competent jurisdiction for breach of contract, whether
commenced prior to or after foreclosure of the Mortgaged Property, and to seek
the recovery of any and all costs, damages, expenses, fees, penalties, fines,
judgments, indemnification payments to third parties, and other out-of-pocket
costs or expenses actually incurred by Mortgagee (collectively, the
"Environmental Costs") incurred or advanced by Mortgagee relating to the
Remediation or other response action required by any Act or to which Mortgagee
believes reasonably necessary to protect the Mortgaged Property. All
Environmental Costs incurred by Mortgagee under this subparagraph (including
without limitation court costs, consultant fees and attorneys' fees, including,
without limitation, fees incurred pursuant to 11 U.S.C., whether incurred in
litigation or not and whether before or after judgment) shall bear interest at
the default rate set forth in the Credit Agreement from the date of expenditure
until said sums have been paid. Mortgagee shall be entitled to bid, at the sale
of the Mortgaged Property, the amount of said costs, expenses and interest in
addition to the amount of the other obligations hereby secured as a credit bid,
the equivalent of cash.

    Mortgagor acknowledges and agrees that notwithstanding any term or provision
contained herein or in the Loan Documents (as defined in the Credit Agreement),
the Environmental Costs shall be exceptions to any nonrecourse or exculpatory
provision contained herein or in the Loan Documents, and Mortgagor shall be
fully and personally liable for the Environmental Costs hereunder, and such
liability shall not be limited to the original principal amount of the
obligations secured by this Mortgage, and Mortgagor's obligations shall survive
the foreclosure, deed in lieu of foreclosure, release, reconveyance, or any
other transfer of the Mortgaged Property or this Mortgage. For the purposes of
any action brought under this subparagraph, Mortgagor hereby waives the defense
of laches and any applicable statute of limitations.

    (iv) To waive its lien against the Mortgaged Property or any portion
thereof, whether fixtures or personal property, to the extent such property is
found to be environmentally impaired and to exercise any and all rights and
remedies of an unsecured creditor against Mortgagor and all of Mortgagor's
assets and property for the recovery of any deficiency and Environmental Costs,
including, but not limited to, seeking an attachment order. Mortgagor
acknowledges and agrees that notwithstanding any term or provision contained
herein or in the Loan Documents, all judgments and awards entered against
Mortgagor shall be exceptions to any nonrecourse or exculpatory provision of the
Loan Documents or contained herein, and Mortgagor shall be fully and personally
liable for all judgments and awards entered against Mortgagor hereunder and such
liability shall not be limited to the original principal amount of the
obligations secured by this Mortgage and Mortgagor's obligations shall survive
the foreclosure, deed in lieu of foreclosure, release, reconveyance, or any
other transfer of the Mortgaged Property or this Mortgage. For the purposes of
any action brought under this subparagraph, Mortgagor hereby waives the defense
of laches and any applicable statute of limitations.

    (v) Nothing contained herein shall be construed to limit any and all rights
that Mortgagee has at law or pursuant hereto.

    SECTION 2.05  No remedy herein conferred upon or reserved to Mortgagee is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. No delay or omission of Mortgagee to exercise any right or power
occurring upon the Event of Default shall impair any such right or power or
shall be construed to be a waiver thereof or an acquiescence therein; and every
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. Nothing in this
Mortgage or in the Notes or Credit Agreement shall affect the obligation of

12

--------------------------------------------------------------------------------

Mortgagor to pay the principal and interest on the Notes and all sums due under
the Credit Agreement in the manner and at the time and place therein
respectively expressed.

    SECTION 2.06  To the extent permitted by law, Mortgagor will not at any time
insist upon, or plead, or in any manner whatever claim or take any benefit or
advantage of, any stay or extension or moratorium law, any exemption from
execution or sale of the Mortgaged Property or any part thereof, wherever
enacted, now or at any time hereafter in force, which may affect the covenants
and terms of performance of this Mortgage; nor claim, take or insist upon any
benefit or advantage of any law now or hereafter in force providing for the
marshalling of the Mortgaged Property, or any part thereof, prior or subsequent
to any sale or sales thereof which may be made pursuant to any provision herein,
or pursuant to the decree, judgment or order of any court of competent
jurisdiction; and Mortgagor hereby expressly waives all benefit or advantage of
any such law or laws, and covenants not to hinder, delay or impede the execution
of any power herein granted or delegated to Mortgagee, but to suffer and permit
the execution of every power as though no such law or laws had been made or
enacted. Mortgagor hereby waives the right to require any sale to be made in
parcels, or the right to select parcels to be so sold, and there shall be no
requirement for marshalling of assets. Mortgagor hereby further waives any
rights it may have under applicable law relating to the prohibition of the
obtaining of a deficiency judgment by Mortgagee against Mortgagor. Mortgagor
acknowledges that the transaction of which this Mortgage is a part is a
transaction which does not include either agricultural real estate (as defined
in Section 15-1201 of the Illinois Mortgage Foreclosure Law (Chapter 110,
Sections 15-1101 et seq., Illinois Revised Statutes) (herein called the
"Illinois Act")) or residential real estate (as defined in Section 15-1219 of
the Illinois Act), and to the full extent permitted by law, hereby voluntarily
and knowingly waives its rights to reinstatement and redemption as allowed under
Section 15-1601(b) of the Illinois Act.

    SECTION 2.07  Intentionally Deleted.

    SECTION 2.08  Without affecting the personal liability of any person, firm,
corporation, or other entity, including Mortgagor (other than any person
released pursuant hereto), for the payment of the indebtedness secured hereby,
and without affecting the lien of this Mortgage for the full amount of the
indebtedness remaining unpaid upon any property not reconveyed pursuant hereto,
Mortgagee is authorized and empowered as follows: Mortgagee may, at any time and
from time to time, either before or after the maturity of the Notes or the
expiration of the Credit Agreement and without notice: (a) release any person
liable for the payment of any of the indebtedness, (b) make any agreement
extending the time or otherwise altering the terms of payment of any of the
indebtedness, (c) accept additional security therefor of any kind, (d) release
any property, real or personal, securing the indebtedness. Mortgagee may,
without liability therefor and without notice, at any time and from time to time
so long as the lien or charge hereof shall subsist: (a) consent to the making of
any map or plat of the Land, (b) join in granting any easement thereon or in
creating any covenants restricting use or occupancy thereof, (c) reconvey,
without warranty, any part of the Mortgaged Property, (d) join in any extension
agreement or in any agreement subordinating the lien or charge hereof.

    SECTION 2.09  This Mortgage constitutes a Security Agreement under the laws
of the State of Illinois so that Mortgagee shall have and may endorse a security
interest in any or all of the Mortgaged Property which may or might now or
hereafter be or be deemed to be personal property, fixtures or property other
than real estate (collectively, "Personal Property") and Mortgagor agrees to
execute, as debtor, such financing statement or statements as Mortgagee may now
or hereafter reasonably request in order that such security interest or
interests may be perfected pursuant to such laws. This Mortgage further
constitutes a fixture filing under Sections 9-334 and 9-502 of the Illinois
Uniform Commercial Code, as amended or recodified from time to time; provided,
however that the execution and/or filing hereof does not imply that the items of
Personal Property included in the Mortgaged Property are or

13

--------------------------------------------------------------------------------

are to become fixtures. The filing hereof as a fixture filing is intended to
protect the parties from unwarranted assertions by third parties.

    Notwithstanding any release of any or all of the property included in the
Premises which is deemed "real property", any proceedings to foreclose this
Mortgage, or its satisfaction of record, the terms hereof shall survive as a
security agreement with respect to the security interest created hereby and
referred to above until the repayment or satisfaction in full of the obligations
of Mortgagor as are now or hereafter evidenced by the Notes and Credit
Agreement.

    SECTION 2.10  During the continuance of any Event of Default, Mortgagee
shall have all of the rights and remedies of a secured party under the Uniform
Commercial Code (the "Code") of the State of Illinois, and specifically the
right to direct notice and collections of any obligation owing to Mortgagor by
any lessee. In addition to its rights to foreclose this Mortgage, Mortgagee
shall have the right to sell the Personal Property or any part thereof, or any
further, or additional, or substituted Personal Property, at one or more times,
and from time to time, at public sale or sales or at private sale or sales, on
such terms as to cash or credit, or partly for cash and partly on credit, as
Mortgagee may deem proper. Mortgagee shall have the right to become the
purchaser at any such public sale or sales, free and clear of any and all
claims, rights of equity of redemption in Mortgagor, all of which are hereby
waived and released. Mortgagor shall not be credited with the amount of any part
of such purchase price, unless, until and only to the extent that such payment
is actually received in cash. Notice of public sale, if given, shall be
sufficiently given, for all purposes, if published as required by the Code. The
net proceeds of any sale of the Personal Property which may remain after the
deduction of all costs, fees and expenses incurred in connection therewith,
including, but not limited to, all advertising expenses, broker's or brokerage
commissions, documentary stamps, recording fees, foreclosure costs, stamp taxes
and counsel fees, shall be credited by Mortgagee against the liabilities,
obligations and indebtedness of Mortgagor to Mortgagee secured by this Mortgage
and evidenced by the Notes or the Credit Agreement. Any portion of the Personal
Property which may remain unsold after the full payment, satisfaction and
discharge of all of the liabilities, obligations and indebtedness of Mortgagor
to Mortgagee shall be returned to the respective parties which delivered the
same to Mortgagee. If at any time Mortgagor or any other party shall become
entitled to the return of any of the Personal Property hereunder, any transfer
or assignment thereof by Mortgagee shall be, and shall recite that the same is,
made wholly without representation or warranty whatsoever by, or recourse
whatsoever against Mortgagee.

    SECTION 2.11  From the date of its recording, this Mortgage shall be
effective as a fixture financing statement with respect to all goods
constituting part of the Mortgaged Property which are to are to become fixtures
related to the real estate described herein. For this purpose, the following
information is set forth:

(a)Name and Address of Mortgagor:


3Com Corporation
5400 Bayfront Plaza
Santa Clara, California 95052
Attn: Real Estate Manager, Americas

(b)Name and Address of Mortgagee:


BANK OF AMERICA, N.A.
55 South Lake Avenue
Pasadena, California 91101
Attn: Business Credit
Account Executive

(c)This document covers good which are or are to become fixtures.

14

--------------------------------------------------------------------------------





    SECTION 2.12  Intentionally Deleted.

    SECTION 2.13  If Mortgagee shall have proceeded to enforce any right or
remedy under this Mortgage by foreclosure, entry or otherwise, and such
proceedings have been discontinued or abandoned for any reason, or such
proceedings shall have resulted in a final determination adverse to Mortgagee,
then and in every such case Mortgagor and Mortgagee shall be restored to their
former positions and rights hereunder, and all rights, powers and remedies of
Mortgagee shall continue as if no such proceedings had occurred or had been
taken.

    SECTION 2.14  All rights, remedies and powers provided by Sections
2.01-2.13, 3.09 & 3.10 hereof may be exercised and any waivers by Mortgagor set
forth in such Sections shall be enforceable only to the extent that the exercise
thereof or waiver by Mortgagor does not violate any applicable provision of law
in the jurisdiction in which the Premises are located, and all such provisions
are intended to be subject to all applicable provisions of law which may be
controlling in such jurisdiction and to be limited to the extent necessary so
that they will not render this Mortgage invalid, illegal or unenforceable under
the provisions of any applicable law.

ARTICLE III

MISCELLANEOUS

    SECTION 3.01  Mortgagor acknowledges and agrees that this Mortgage secures,
inter alia, the entire principal amount of the Notes and the Credit Agreement
and interest accrued thereon, regardless of whether any or all of the loan
proceeds are disbursed on or after the date hereof, and regardless of whether
the outstanding principal is repaid in part, and all future advances made at a
later date, as well as any amounts owed to Mortgagee pursuant to this Mortgage
and any other amounts as provided herein or in any of the other Loan Documents
(as defined in the Credit Agreement), including without limitation the payment
of any and all loan commissions, service charges, liquidated damages, expenses
and advances due to or paid or incurred by Mortgagee in connection with the Loan
Documents, all in accordance with the application and loan commitment issued in
connection with this transaction and the Loan Documents. Under no circumstances,
however, shall the total indebtedness exceed five (5) times the original
principal amount of the Notes and the Credit Agreement.

    SECTION 3.02  (a) In the event that any provision in this Mortgage shall be
inconsistent with any provisions of the Illinois Act, the Illinois Act shall
take precedence over the provisions of this Mortgage, but the Illinois Act shall
not invalidate or render unenforceable any other provision of this Mortgage that
can be construed in a manner consistent with the Illinois Act.

    (b) If any provision of this Mortgage shall grant to Mortgagee any rights or
remedies upon default of Mortgagor which are more limited than the rights that
would otherwise be vested in Mortgagee under the Illinois Act in the absence of
said provision, Mortgagee shall be vested with the rights granted in the
Illinois Act to the full extent permitted by law.

    (c) Without limiting the generality of the foregoing, all expenses incurred
by Mortgagee to the extent reimbursable under Section 15-1510 and 15-1512 of the
Illinois Act, whether incurred before or after any decree or judgment of
foreclosure shall be added to the indebtedness hereby secured or by the judgment
of foreclosure.

    SECTION 3.03  In the event any one or more of the provisions contained in
this Mortgage shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Mortgage, but this Mortgage shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.

15

--------------------------------------------------------------------------------

    SECTION 3.04  All notices or demands by any party relating to this Mortgage
or any other agreement entered into in connection herewith shall be sent in the
form and manner set forth in the Credit Agreement.

    SECTION 3.05  Whenever in this Mortgage the giving of notice by mail or
otherwise is required, the giving of such notice may be waived in writing by the
person or persons entitled to receive such notice.

    SECTION 3.06  All of the grants, covenants, terms, obligations, provisions
and conditions herein contained shall run with the land and shall apply to, bind
and inure to the benefit of, the successors and assigns of Mortgagor and
Mortgagee.

    SECTION 3.07  Intentionally Deleted.

    SECTION 3.08  It shall be lawful for Mortgagee, at its election, upon the
occurrence of an Event of Default, to sue out forthwith a complaint in
foreclosure upon this Mortgage and to proceed thereon to judgment and execution
for the recovery of all sums payable by Mortgagor pursuant to the terms of this
Mortgage without further stay, any law, usage or custom to the contrary
notwithstanding.

    SECTION 3.09  Notwithstanding the appointment of any receiver, liquidator or
trustee of Mortgagor, or of any of its property, or of the Mortgaged Property,
or any part thereof, Mortgagee shall be entitled to retain possession and
control of all property now or hereafter held under this Mortgage.

    SECTION 3.10  Intentionally Deleted.

    SECTION 3.11  Mortgagor hereby waives and relinquishes unto, and in favor of
Mortgagee, all benefit under all laws, now in effect or hereafter passed, to
relieve Mortgagor in any manner from the obligations assumed and the obligation
for which this Mortgage is security or to reduce the amount of the said
obligation to any greater extent than the amount actually paid for the Mortgaged
Property, in any judicial proceedings upon the said obligation, or upon this
Mortgage.

    SECTION 3.12  Neither Mortgagor nor any other person now or hereafter
obligated for payment for all or any part of the indebtedness secured hereby
shall be relieved of such obligation by reason of the failure of Mortgagee to
comply with any request of Mortgagor or of any other person so obligated to take
action to foreclose on this Mortgage or otherwise enforce any provisions hereof
or of the Notes or under the Credit Agreement or by reason of the release,
regardless of consideration, of all or any part of the security held for the
indebtedness secured hereby, or by reason of any agreement of stipulation
between any subsequent owner of the Mortgaged Property and Mortgagee extending
the time of payment or modifying the terms hereof without first having obtained
the consent of Mortgagor or such other person; and in the latter event Mortgagor
and all other such persons shall continue to be liable to make payment according
to the terms of any such extension or modification agreement, unless expressly
released and discharged in writing by Mortgagee.

    SECTION 3.13  By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Mortgagee pursuant to this Mortgage,
including (but not limited to) any certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal or insurance
policy, Mortgagee shall not be deemed to have warranted or represented the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision or condition thereof, and such acceptance or approval thereof
shall not be or constitute any warranty or representation with respect thereto
by Mortgagee.

16

--------------------------------------------------------------------------------

    SECTION 3.14  No offset or claim which Mortgagor now or may in the future
have against Mortgagee shall relieve Mortgagor from paying installments or
performing any other obligation herein or secured hereby.

    SECTION 3.15  Intentionally Deleted.

    SECTION 3.16  Intentionally Deleted.

    SECTION 3.17  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 2.09 AND 2.10 HEREOF,
THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS GRANTED BY THIS MORTGAGE
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS AND IN ALL OTHER RESPECTS
THIS MORTGAGE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA.

    SECTION 3.18  Time is of the essence of all Mortgagor's obligations
hereunder.

    SECTION 3.19  Simultaneously with, and in addition to, the execution of this
Mortgage, Mortgagor, and/or related or affiliated entities of Mortgagor, has
executed and delivered as security for the Notes and Credit Agreement a mortgage
or deed of trust on parcels of property which may or may not be outside the
boundaries of this county. Upon the occurrence of an Event of Default under (as
defined in) any one of such other mortgages or deeds of trust, including this
mortgage, such Event of Default shall be an Event of Default under each and
every one of such mortgages and deeds of trust, including this Mortgage.
Thereafter, Mortgagee may proceed against any or all of the property comprising
security under such mortgage or deed of trust, including this mortgage, or
against any other security for the Notes and the Credit Agreement in such order
as Mortgagee, in its sole and absolute discretion may determine. Mortgagor
hereby waives, to the extent permitted by applicable law, the benefit of any
statute or decision relating to the marshalling of assets which is contrary to
the foregoing. Mortgagee shall not be compelled to release or be prevented from
foreclosing this instrument or any other instrument securing the Notes and/or
the Credit Agreement unless all indebtedness evidenced by the Notes and/or the
Credit Agreement and all items hereby secured shall have been paid in full and
Mortgagee shall not be required to accept any part or parts of any property
securing the Notes and the Credit Agreement, as distinguished from the entire
whole thereof, as payment of or upon the Notes and/or the Credit Agreement to
the extent of the value of such part or parts, and shall not be compelled to
accept or allow any apportionment of the indebtedness evidenced by the Notes
and/or the Credit Agreement to or among any separate parts of said property.

    Notwithstanding the foregoing or any other provisions hereof to the
contrary, Mortgagor shall have the right to require that Mortgagee release and
reconvey this mortgage and all right, title and interest in and to the Mortgaged
Property by paying to Mortgagee the applicable Minimum Price or repayment in
full of the Term Loan in accordance with the provisions of Section 3.4 of the
Credit Agreement.

17

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed as of
the day and year first above written.


 
 
"MORTGAGOR"
3COM CORPORATION,
a Delaware corporation
 
 
By:


--------------------------------------------------------------------------------


 
 
 


--------------------------------------------------------------------------------


 
 
 


--------------------------------------------------------------------------------

(Seal)


ATTEST

--------------------------------------------------------------------------------


Officer

18

--------------------------------------------------------------------------------

STATE OF   )         )   ss. COUNTY OF   )    

    I,            , a notary public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that            , who are personally known to me
are the same persons whose names are subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that they signed and
delivered the said instrument pursuant to authority, as their free and voluntary
act, for the uses and purposes therein set forth.

    GIVEN under my hand and notarial seal this      day of            , 2001.


 
 
 


--------------------------------------------------------------------------------

Notary Public
My Commission Expires:
 
 
 



--------------------------------------------------------------------------------


 
 
 

19

--------------------------------------------------------------------------------


EXHIBIT A


LEGAL DESCRIPTION:

LOT1 IN AM CENTRAL ROAD MULTIGRAPHICS RESUBDIVISION, BEING A RESUBDIVISION OF
THE WEST HALF OF THE SOUTHWEST QUARTER OF SECTION 33, TOWNSHIP 42 NORTH, RANGE
11 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREFORE
RECORDED NOVEMBER 7, 1984 AS DOCUMENT NO. 27327775, EXCEPTING THEREFROM THAT
PART OF THE LAND CONVEYED TO THE VILLAGE OF MOUNT PROSPECT BY INSTRUMENT
RECORDED OCTOBER 6, 1998 AS DOCUMENT NO. 98893818, IN COOK COUNTY, ILLINOIS.

THE STREET ADDRESS OF THE LAND IS                                    .

THE PROPERTY IDENTIFICATION NUMBERS OF THE PREMISES
ARE                                    .

20

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.19



ARTICLE II EVENTS OF DEFAULT AND REMEDIES
EXHIBIT A
